—In related child custody proceedings pursuant to Family Court Act article 6, the father appeals, by permission, from (1) an order of the Family Court, Rockland County (Stanger, J.), dated January 14, 1994, which denied his motion to vacate a "gag” order, inter alia, prohibiting him or any person acting in his behalf from discussing his petition to impose certain conditions upon the mother’s continued custody of the child, and (2) an order of the same court, dated February 28, 1994, which, upon the mother’s application to continue the "gag” order, continued substantially all of its terms with respect to a second petition brought by the father for custody of the child.
Ordered that the orders are reversed, on the law, without costs or disbursements, the father’s motion is granted, the mother’s application is denied, and the "gag” order is vacated.
A review of the record indicates that insufficient evidence was adduced by the mother to justify the imposition by the Family Court of the instant "gag” order. Accordingly, the Family Court erred in granting that relief (see generally, In re T.R., 52 Ohio St 3d 6, 556 NE2d 439, 454, cert denied sub nom. Dispatch Print. Co. v Solove, 498 US 958). Mangano, P. J., Thompson, Bracken, Sullivan and Balletta, JJ., concur.